DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.

Claim 1 was rejected in the previous Office action under 35 U.S.C. §103 as being unpatentable over Choi et al. (US 2019/0088156) [hereinafter “Choi”] in view of Steele et al. (US 2017/0185081) [hereinafter “Steele”].
Regarding claim 1, Applicant contends that “combining a simulated system of Choi with a mobile device system having an actual mobile smart device of Steele is not feasible and would leave one or both systems unworkable” (page 9 of Applicant’s reply). 
Examiner disagrees.
Choi in fact teaches the drone interacts with an operator through a human machine interface (HMI) device 114 (see [0076] and Figure 1). Choi further notes that the HMI device 114 can be a already utilizes a mobile device system with an actual mobile smart device, so the combination would clearly be feasible and operable as intended. 
Applicant contends that “Examiner’s combination of Choi with Steele is, at best, cursory and conclusory” and that “the Office Action has not made a prima facie case of obviousness for the claims” (page 9 of Applicant’s reply). However, Applicant does not point out any alleged errors in Examiner’s analysis of claim 1 presented in the previous Office action. Accordingly, Applicant’s argument is found unpersuasive. 

Applicant further contends “Choice and Steele fail to teach or reasonably suggest a merged environment of claim 1, where the merged environment is specific to the autonomous vehicle and renders one or more scenes from one or more viewing perspectives of the autonomous vehicle such that the one or more scenes offer a realistic merging of the real-world items and the virtual-world items, wherein the realistic merging includes overlapping of one or more of the real-world items and the one or more virtual-world items” (page 9 of Applicant’s reply) (emphasis omitted). 
Examiner disagrees.
Choi teaches the following: “the aerial system may facilitate virtual (or augmented) reality, in-flight testing of navigation and control algorithms using a real defensive UAV. As will be discussed, the virtual reality system may generate an aerial simulation environment using, for example, both real world inputs and simulated inputs (e.g., from a virtual/augmented reality simulation system). That is, a physical defensive UAV may be operated (e.g., flown) in a real world environment, while receiving simulated sensor feedback inputs from a virtual world. The virtual world can be generated via one or more remotely situated high-end graphics processors operatively coupled with a non-transitory memory device having software embodied thereon” ([0074]) (emphasis added). As such, Choi clearly teaches a merged environment for the autonomous vehicle to navigate, where the merged environment is based 
Choi further teaches an onboard camera of the autonomous vehicle is used to generate a video feed scene of real-world items that is overlaid with simulated environment items to create the merged environment that is specific to the vehicle that renders scenes from a viewing perspective of the vehicle offering a realistic merging of the real-world items and the virtual-world items (see [0008]-[0022], [0029]-[0036], [0134], [0164], and Figures 6 and 9). 
As such, Applicant’s arguments are found unpersuasive and claim 1 stands rejected as presented below in this Office action. 

Applicant argues for the allowability of claims 8 and 15 for the same reasons as claim 1 and for the allowability of claims 2-4, 7, 9-11, 14, 16-18, and 20 based upon their dependencies from one of claims 1, 8, and 15. As claim 1 stands rejected, so too do claims 2-4, 7-11, 14-18, and 20 as presented below in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites, in part, “the one or more scenes offer a realistic merging of the real-world items and the virtual-world items” (lines 14-15) (emphasis added). The term “realistic” is a term of degree that is not clearly defined by the specification of the present Application. As such, it is unclear what the meets and bounds of the claim are with respect to the merging being “realistic”. For example, what appears “realistic” to one viewer may not appear “realistic” to another viewer. As the specification does not provide guidance to determine what defines a “realistic” merging, the claim limitation is indefinite. 
Appropriate clarification is required.  
The claim further recites “the one or more virtual-world items” in line 16. The limitation was introduced in the claim as “virtual-world items” in the plurality. As such, there is insufficient antecedent basis for “the one or more virtual-world items” in the claim. Examiner suggests amending the limitation to “one or more of the virtual-world items.” 

Regarding claims 2-4 and 7, these claims depend from claim 1 and are therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies noted above with respect to claim 1. 

Regarding claim 8, the claim recites, in part, “the one or more scenes offer a realistic merging of the real-world items and the virtual-world items” (lines 13-14) (emphasis added). The term “realistic” is a term of degree that is not clearly defined by the specification of the present Application. As such, it is unclear what the meets and bounds of the claim are with respect to the merging being “realistic”. For example, what appears “realistic” to one viewer may not appear “realistic” to another viewer. As the 
Appropriate clarification is required.
The claim further recites “the one or more virtual-world items” in line 15. The limitation was introduced in the claim as “virtual-world items” in the plurality. As such, there is insufficient antecedent basis for “the one or more virtual-world items” in the claim. Examiner suggests amending the limitation to “one or more of the virtual-world items.” 

Regarding claims 9-11 and 14, these claims depend from claim 8 and are therefore rejected for the same reason as claim 8 above, as they do not cure the deficiencies noted above with respect to claim 8. 

Regarding claim 15, the claim recites, in part, “the one or more scenes offer a realistic merging of the real-world items and the virtual-world items” (lines 15-16) (emphasis added). The term “realistic” is a term of degree that is not clearly defined by the specification of the present Application. As such, it is unclear what the meets and bounds of the claim are with respect to the merging being “realistic”. For example, what appears “realistic” to one viewer may not appear “realistic” to another viewer. As the specification does not provide guidance to determine what defines a “realistic” merging, the claim limitation is indefinite. 
Appropriate clarification is required.
The claim further recites “the one or more virtual-world items” in line 17. The limitation was introduced in the claim as “virtual-world items” in the plurality. As such, there is insufficient antecedent basis for “the one or more virtual-world items” in the claim. Examiner suggests amending the limitation to “one or more of the virtual-world items.” 

Regarding claims 16-18 and 20, these claims depend from claim 15 and are therefore rejected for the same reason as claim 15 above, as they do not cure the deficiencies noted above with respect to claim 15. 

Further regarding claim 20, the claim recites “the one or more processors” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (United States Patent Application Publication No. US 2019/0088156 A1) [hereinafter “Choi”] in view of Steele et al. (United States Patent Application Publication No. US 2017/0185081 A1) [hereinafter “Steele”].

Regarding claim 1, Choi teaches an apparatus comprising:
one or more processors (HMI device 114 and/or UAV controller 108) to:

combine the real environment data with virtual environment data associated with the autonomous vehicle to generate a merged environment (see [0008], [0074], and Figures 9a-9b); and 
transmit navigation guidance to the autonomous vehicle to perform navigation within the merged environment (see [0083], [0094], and [0164]), wherein the autonomous vehicle includes a drone (UAV 102), and wherein the merged environment is based on merging of real-world items and virtual-world items associated with a real environment and a virtual environment, respectively (see [0008]-[0013], [0074], [0164], and Figures 9a-9b), wherein the merged environment is specific to the autonomous vehicle and renders one or more scenes from one or more viewing perspectives of the autonomous vehicle such that the one or more scenes offer a realistic merging of the real-world items and the virtual-world items, wherein the realistic merging includes overlapping of one or more of the real-world items and the one or more virtual-world items (see [0008]-[0022], [0029]-[0036], [0134], [0164], and Figures 9a-9b).

Choi does not expressly teach the one or more processors are configured to generate navigation guidance based on the merged environment transmit the navigation guidance to a vehicle to perform collision-free navigation in the merged environment. 
Steele generally teaches a game that involves remotely controlling a drone (see Abstract). Steele teaches an apparatus configured to generate a merged environment (see Figure 2 and [0019]), generate navigation guidance based on the merged environment ([0085]-[0086]), and transmit the navigation guidance to a vehicle to perform collision-free navigation within the merged environment ([0005], [0063], [0080], and [0086] of Steele). 


Regarding claim 8, the combination of Choi and Steele, as applied to claim 1 above, teaches a method comprising:
receiving, by one or more processors, real environment data of a physical location associated with an autonomous vehicle (see [0008] and [0092]-[0093] of Choi); 
combining the real environment data with virtual environment data associated with the autonomous vehicle to generate a merged environment (see [0008], [0074], and Figures 9a-9b of Choi; see also Figure 2 and [0019] of Steele); 
generating navigation guidance based on the merged environment (see [0080]-[0086] of Steele; see also [0083], [0094] and [0164] of Choi); and 
transmitting the navigation guidance to the autonomous vehicle to perform a collision-free navigation within the merged environment (see [0005], [0063], [0080], and [0086] of Steele; see also [0083], [0094], and [0164] of Choi), wherein the autonomous vehicle includes a drone (UAV 102 of Choi), and wherein the merged environment is based on merging of real-world items and virtual-world items associated with a real environment and a virtual environment, respectively (see [0008]-[0013], [0074], [0164], and Figures 9a-9b of Choi), wherein the merged environment is specific to the autonomous vehicle and renders one or 

Regarding claim 15, the combination of Choi and Steele, as applied to claim 1 above, teaches at least one non-transitory computer-readable medium comprising a plurality of instructions (see [0005] and [0062] of Steele) which, when executed on a computing device, cause the computing device to perform operations comprising: 
receiving real environment data of a physical location associated with an autonomous vehicle (see [0008] and [0092]-[0093] of Choi), 
combining the real environment data with virtual environment data associated with the autonomous vehicle to generate a merged environment (see [0008], [0074] and Figures 9a-9b of Choi; see also Figure 2 and [0019] of Steele);
generating navigation guidance based on the merged environment (see [0080]-[0086] of Steele; see also [0083], [0094] and [0164] of Choi), and 
transmitting the navigation guidance to the autonomous vehicle to perform collision-free navigation within the merged environment (see [0005], [0063], [0080], and 0086] of Steele; see also [0083], [0094], and [0164] of Choi), wherein the autonomous vehicle includes a drone (UAV 102 of Choi), and wherein the merged environment is based on merging of real-world items and virtual-world items associated with a real environment and a virtual environment, respectively (see [0008]-[0013], [0074], [0164], and Figures 9a-9b of Choi), wherein the merged environment is specific to the autonomous vehicle and renders one or more scenes from one or .

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Steele, as applied to claims 1, 8, and 15 above, and further in view of Logan et al. (United States Patent Application Publication No. US 2017/0216728 A1) [hereinafter “Logan”].

Regarding claim 2, the combination of Choi and Steele, as applied to claim 1 above, teaches the navigation guidance is used to generate a navigation plan, wherein the autonomous vehicle performs the collision-free navigation based on the navigation plan (see [0080]-[0086] of Steele). 

The combination of Choi and Steele does not expressly teach the autonomous vehicle provides a third-party view of the merged environment.
Logan generally teaches a three-dimensional augmented reality game with virtual and physical components (see Abstract). Logan teaches the drone provides a third-party view of the merged environment (see [0128]-[0129]).
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention taught by the combination of Choi and Steele to use the drone to provide a third-party view of the merged environment in the manner taught by Logan, in view of Logan, as Logan teaches doing so provides the user in a mixed-reality environment with multiple views of the environment, including the virtual features of it.  

Regarding claim 3, the combination of Choi, Steele, and Logan further teaches the real environment is captured using one or more cameras associated with the autonomous vehicle such that the real environment captures real depth and colors of real-world items within the physical location (see [0128] and [0160]-[0168] of Logan). 

Regarding claim 9, the combination of Choi, Steele, and Logan, as applied to claim 2 above, teaches the navigation guidance is used to generate a navigation plan, wherein the autonomous vehicle performs the collision-free navigation based on the navigation plan (see [0080]-[0086] of Steele) and provides a third-party view of the merged environment (see [0128-0129] of Logan). 

Regarding claim 10, the combination of Choi, Steele, and Logan further teaches the real environment is captured using one or more cameras associated with the autonomous vehicle such that the real environment captures real depth and colors of real-world items within the physical location (see [0128] and [0160-0168] of Logan). 

Regarding claim 16, the combination of Choi, Steele, and Logan, as applied to claim 2 above, teaches the navigation guidance is used to generate a navigation plan, wherein the autonomous vehicle performs the collision-free navigation based on the navigation plan (see [0080]-[0086] of Steele) and provides a third-party view of the merged environment ([0128-0129] of Logan). 

Regarding claim 17, the combination of Choi, Steele, and Logan further teaches the real environment is captured using one or more cameras associated with the autonomous vehicle such that the real environment captures real depth and colors of real-world items within the physical location ([0128] and [0160-0168] of Logan). 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Steele, as applied to claims 1, 8, and 15 above, and further in view of Walton (United States Patent Application Publication No. US 2017/0365100 A1).

Regarding claim 4, the combination of Choi and Steele, as applied to claim 1 above, teaches the virtual environment is generated based on virtual-world information available via an application or via one or more databases (see [0074] of Choi), wherein the application includes a three-dimensional game (see [0019] and [0066] of Steele), wherein the real-world items and the virtual-world items include non-living objects (see [0064]-[0066] and Figure 2 of Steele). 

The combination of Choi and Steele does not expressly teach the virtual environment is based on virtual depth and colors of virtual-world items within the virtual environment associated with the physical location and the application. 
Walton generally teaches a method for generating an augmented reality image by combining a virtual image and a real image (see Abstract). Walton teaches the virtual environment is based on virtual depth and colors of virtual world items within the virtual environment associated with the physical location and the application (see [0088]-[0097] of Walton). 
As such, it would have been obvious to one of ordinary skill in the at the time of filing to modify the invention taught by the combination of Choi and Steele such that the virtual environment is based on the virtual depth and color of the virtual items in the augmented reality environment, in view of Walton, as Walton teaches determining whether a real object or a virtual object has greater depth and using the colors of the virtual items can make the augmented scene more realistic and leads to better three-dimensional representation. 

Regarding claim 11, the combination of Choi, Steele, and Walton, as applied to claim 4 above, teaches the virtual environment is generated based on virtual-world information available via an application or at one or more databases (see [0074] of Choi), wherein the virtual environment is based on the virtual depth and colors of virtual-world items within the virtual environment associated with the physical location and the application (see [0088]-[0097] of Walton), wherein the application includes a three-dimensional game (see [0019] and [0066] of Steele), and wherein the real-world items and the virtual-world items include non-living objects (see [0064]-[0066] and Figure 2 of Steele). 

Regarding claim 18, the combination of Choi, Steele, and Walton, as applied to claim 4 above, teaches the virtual environment is generated based on virtual-world information available via an application or at one or more databases (see [0074] of Choi), wherein the virtual environment is based on the virtual depth and colors of virtual-world items within the virtual environment associated with the physical location and the application (see [0088]-[0097] of Walton), wherein the application includes a three-dimensional game (see [0019] and [0066] of Steele), and wherein the real-world items and the virtual-world items include non-living objects (see [0064-0066] and Figure 2 of Steele). 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Steele, as applied to claims 1, 8, and 15 above, and further in view of Wald et al. (United States Patent Application Publication No. US 2017/0287202 A1) [hereinafter “Wald”].

Regarding claim 7, the combination of Choi and Steele, as applied to claim 1 above, teaches the one or more processors comprise one or more graphics processors and one or more application processors (see [0005] and [0088] of Steele; see also [0074] of Choi).  

The combination of Choi and Steele does not expressly teach the one or more graphics processors are co-located with the one or more application processors on a common semiconductor package. 
Wald generally teaches a method and apparatus for a ray tracing method of image rendering (see Abstract). Wald teaches a computing device that may be used in an augmented reality system (see [0059] of Wald) comprises one or more graphics processors co-located with one or more application processors on a common semiconductor package (see [0055] and Figure 3 of Wald). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention taught by the combination of Choi and Steele by co-locating the graphics processor and the application processor on a semiconductor package, in view of Wald, as Wald teaches using a “system in package” design with multiple components co-located on a single semiconductor package can save space with a smaller footprint and reduce the complexity of the computing system by putting multiple processors, memories, etc. within the same package.  

Regarding claim 14, the combination of Choi, Steele, and Wald, as applied to claim 7 above, teaches the one or more processors comprise one or more graphics processors co-located with one or more application processors on a common semiconductor package (see the rejection of claim 7 above). 

Regarding claim 20, the combination of Choi, Steele, and Wald, as applied to claim 7 above, teaches the one or more processors comprise one or more graphics processors co-located with one or more application processors on a common semiconductor package (see the rejection of claim 7 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/Primary Examiner, Art Unit 3669